Case 4:18-cv-00560-ALM-KPJ Document 78 Filed 07/13/20 Page 1 of 1 PageID #: 1699




                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION


    JEROME DIETZ                                    §
                                                    §
    v.                                              § CIVIL ACTION NO. 4:18cv560
                                                    § Judge Mazzant/Judge Johnson
    ZODIAC SEATS US, LLC                            §

                                                 ORDER

           The Court hereby sets Plaintiff’s Unopposed Motion for Continuance (Dkt. #77) for

    Telephonic Conference on Wednesday, July 15, 2020, at 9:00 a.m. Teleconference call-in

    information is provided as follows:
.
           ATT Toll-Free Conference Number: 888-363-4749
           Access Code: 1588844, followed by #

           Participants are directed to call this number at 8:55 a.m.

           IT IS SO ORDERED.
           SIGNED this 13th day of July, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
